Citation Nr: 1208101	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  04-10 423	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating greater than 20 percent for varicose veins of the right lower extremity, prior to May 7, 2007. 

2. Entitlement to an initial disability rating greater than 20 percent for varicose veins of the left lower extremity, prior to May 7, 2007. 

3. Entitlement to an effective date earlier than May 7, 2007, for the grant of a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Bergman & Moore, LLC



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to June 1952. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a September 1996 rating decision, in which the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia granted service connection for bilateral varicose veins and assigned a 10 percent disability rating effective February 23, 1996, the date of the Veteran's claim.  Subsequently, by rating decision dated in September 1997 the RO assigned a temporary total rating due to convalescence under the provisions of 38 C.F.R. § 4.30 , effective from March 27, 1996 to June 1, 1996, and a combined 30 percent rating, effective from June 1, 1996.  In a March 2003 rating decision the RO assigned separate 20 percent ratings for varicose veins for each lower extremity, effective January 20, 1998. 

The Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in July 2005.  A transcript of this proceeding has been associated with the claims file. 

In a September 2005 decision, the Board denied entitlement to separate ratings greater than 20 percent for varicose veins of each lower extremity.  The Veteran perfected an appeal of the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By a June 2006 Order, the Court granted a June 2006 Joint Motion for Remand (joint motion), vacating the Board's September 2005 decision and remanding the case to the Board to action consistent with the parties' joint motion. 

In October 2006, the Veteran was advised that the VLJ who had presided over the July 2005 hearing was no longer employed by the Board and he was informed of his right to have another hearing before another VLJ who would ultimately decide his appeal.  However, the Veteran did not respond within the stipulated 30 days from the date of the letter; therefore, the Board has assumed that he does not want an additional hearing. 

The Board remanded the appeal for additional development in November 2006.  In a January 2008 rating decision, the RO assigned separate 40 percent ratings for varicose veins of each lower extremity, effective May 7, 2007, the date of a VA examination.  As increased ratings are available at each stage and the Veteran was presumed to seek the maximum available benefit for a disability, the claims for increased ratings remained on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Later, in a May 2008 rating decision, the RO, in pertinent part, granted a TDIU, also effective May 7, 2007.  The Veteran perfected an appeal to the effective date assigned for the TDIU.  In an October 2009 decision, the Board denied the Veteran's claims. 

In August 2010, the Board determined that the Veteran had been denied due process of the law as a September 2009 request for a stay of the appeal from the Veteran's attorney had not been associated with the claims file at the time of the October 2009 Board decision.  Thus, the October 2009 decision was vacated. See 7104(a) (West 2002); 38 C.F.R. § 20.904(a)  (2011).  

The case was remanded by the Board again in January 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).    

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

In February 2012, the Board was notified that the Veteran had died in February 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


